DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 4/19/21, are acknowledged.
	Claim 1 has been amended.
	Claims 1, 4, 7-42 are pending.
Claims 10-41 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected invention.
Claims 1, 4, 7-9, and 42 are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4, 7-9, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A biocompatible substrate displaying on its surface an antibody to human CD3 and human CD28 “the antibody coating concentration comprising from no less than 0.1 
A review of the specification fails to reveal support for the new limitations.
In paragraph 38, the specification discloses an example wherein PDMS surfaces were coated with 1 ug/ml goat anti-mouse IgG, and then coated with 1 ug/ml anti-CD3 antibody.  Paragraph 139 describes an example wherein PDMS substrates were coated with 1 ug/ml goat anti-mouse IgG, and then coasted with anti-CD3 and anti-CD28 at a concentration of 5 ug/ml.  These specific examples do not provide support for the range of concentrations presently claimed Paragraph 151 discloses using 0.1 ug/ml, 1 ug/ml, and 10 ug/ml concentrations of goat anti-mouse IgG capture antibody on a PDMS substrate, but the present claims do not recite using a goat anti-mouse IgG capture antibody, but rather coating with about 0.1 ug/ml to about 1 ug/ml of an anti-CD3 and anti-CD28 antibody.  The specific concentrations claimed using a capture antibody do not support the range of concentrations of anti-CD3/CD28 from 0.1 ug/ml to about 1 ug/ml as recited in the present claims. 
Applicant’s argument filed 4/19/21 have been fully considered, but they are not persuasive.
Applicant argues paragraph 151 discloses coating concentration of goat-anti-mouse capture antibody from 1 ug/ml to 0.1 ug/ml, and that in paragraph 149, it is clear that same assay was used to determine the preferred surface antibody concentration of anti-CD3 (OKT-3) and anti-CD28 (clone 9.3) includes 0.1-1 ug/ml. 
Paragraph 151 refers to concentrations of a goat-anti mouse capture antibody, and not to anti-CD3/CD28 concentrations, as recited in the present claims.  Paragraph 149 does not disclose any particular concentration of coating with anti-CD3/CD28 for T cell stimulation. The only disclosed concentration of anti-CD3 or anti-CD28 used for T cell stimulation are 1 ug/ml or 5 ug/ml, as noted above.  This does not provide support for the claimed range of anti-CD3/CD28.  Furthermore, the examples are for coating a PDMS substrate, and the present claims require other substrates of different polymers. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1, 4, and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0058019, US 2004/0115216, US 2007/0086996 (of record), and Van Lier et al., 1991.
The ‘019 publication teaches a cell culture system comprising T cells contacted to a surface, wherein the surface has attached thereto one or more agents that ligate a cell surface moiety of the T cells to stimulate the T cells (see page 1, in particular).  The ‘019 publication teaches that the surface is biocompatible and can be made of a polymers such as styrene, poly vinyl acetate (i.e. substrates with “tunable rigidity”, see page 2, in particular).  The ‘019 publication teaches that the surface can be a plate (i.e. a planar surface, see page 2, in particular). The ‘019 publication teaches that the agent can be a protein or an antibody, and teaches the use of anti-CD3 antibodies and anti-CD28 antibodies in particular (see page 2, in particular).  The ‘019 publication teaches human T cells and antibodies that bind to human surface moieties of the T cells (see paragraph 92, 103).  The ‘019 publication teaches that the T cells are induced to proliferate (see paragraph 34, in particular). 
 Similarly, the ‘996 publication teaches a device for activating T cells which includes a support of a biodegradable polymer, said support having attached thereon one or more T cell activators, such as anti- human CD3 and anti-human CD28 (See pages 1-3 and paragraph 55, in particular).   The ‘996 application provides as examples of suitable materials for the biodegradable supports as polycarprolactone (PCL), i.e. a polymer of E-caprolactone (i.e. a substrate with “tunable rigidity”, see paragraph 18, in particular).  The ‘996 publication teaches that the biodegradable polymers can be formulated into various shapes including films or strips (i.e. planar, see paragraph 21, in particular). The ‘996 publication also teaches adding polymer groups to the biodegradable polymer, such as PEG (i.e. a polymer of ethylene glycol) or polyvinylpyrrolidone (i.e. a polymer of N-vinyl-2-pyrrolidone, or substrates of tunable 
Likewise, the ‘216 publication teaches platforms for stimulating T cells that can comprise surfaces such as a plate, flask, or culture dish (i.e. planar surfaces), wherein the surfaces are coated with T cell affecting molecules (see page 4, in particular).  The ‘216 publication teaches that the surface can be rigid or flexible and can be comprised of polymeric materials (see page 4, in particular). The ‘216 publication teaches that the T cell affecting molecules can include costimulatory molecules such as CD80, CD86, 4-1BBL, and OX40L, and adhesion molecules such as ICAM. The ‘216 teaches that a combination of two or more of such molecules are useful for inducing activation and differentiation of T cells (see page 8, in particular).  The ‘216 publication teaches that the platforms can be used to stimulate mammalian T cells, particularly human T cells.   
Thus, on the whole the references teach devices or substrates for activation of human T cells wherein the substrates are coated with anti-CD3 and anti-CD28.  A variety of polymeric substrates are disclosed as suitable for use in T cell activation and the references teach the use of flexible materials and using polymers of caprolactone, in particular.  Furthermore, the references also teach adding PEG into the polymer substrate for the purpose of providing active groups and increasing hydrophilicity. Thus, the references would also make obvious a device with a substrate comprising a polymer of ethylene glycol (PEG).
Regarding the limitation that the antibody is coated onto the substrate at a concentration from 0.1 ug/ml to 1 ug/ml, it is noted it would be obvious to optimize the coating concentrations to achieve the desired level of T cell activation, and the claimed concentrations are well within the purview of the ordinary artisan. For example, see Van Lier et al. which teaches antibody coating concentrations of 0.3 ug/ml or 1-1.25 ug/ml are effective for inducing T cell proliferation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to also include additional costimulatory molecules or adhesion molecules such as CD80, CD86, 4-1BBL, OX40L or ICAM, as taught by the ‘216 publication, on the surfaces to enhance T cell activation, .
Applicant’s arguments filed 4/19/21 have been fully considered, but they are not persuasive.
Applicant argues that the cited references do not suggest a biocompatible substrate with tunable rigidity. Applicant argues that the ‘019 publication does not suggest manipulating the rigidity in any way, nor measuring rigidity, and the ‘996 publication merely discloses examples of synthetic material for use as biodegradable support, but does not teach a substrate having tunable rigidity or measuring or modifying rigidity. Applicant argues that the ‘216 publication teaches a surface can be rigid or flexible, but the flexible surfaces are merely infusion bags with a single rigidity and not a tunable rigidity. 
The present claims are directed to a culture system comprising “a biocompatible substrate with tunable rigidity”.  Applicant seemingly argues that the term “tunable” rigidity is indicative of a substrate with more than one rigidity and would not encompass a surface of a single rigidity.  However, any substrate once polymerized from monomers or polymers would have a single rigidity, and the claims here are directed to “a biocompatible substrate”. It is noted that at least claim 1 also does not specify any particular rigidity and would encompass a substrate having any elastic modulus.  As explained on pages 11-12 of the instant specification, the substrates with tunable rigidity are materials with a bulk modulus that can be controlled by changing the ratio of base elastomer to curing agent.  Thus, it is clear based on the instant specification that the recitation of tunable rigidity refers to a property of the monomers or polymer used for producing the biocompatible substrate, whereby it can be produced in a range of rigidities depending on the particular ratio of polymer to curing agent. For example, styrene is an example of monomer that can form a substrate with “tunable rigidity”, since it can be manufactured as both a hard surface plastic, as well as softer foam surface.  Thus, for example, a rigid or flexible plastic substrate formed from styrene and comprising polymers of ethylene glycol, as suggested above, would be a type of type of biocompatible substrate with “tunable rigidity”.  As 
Applicant further argues that Van Lier teaches antibody coating concentrations for a tissue culture plastic not a biodegradable substrate.
The claims do not require a biodegradable substrate, but rather a biocompatible substrate and specifically encompass substrates that are polymers of different types of styrene, bisphenol A, i.e. plastics.  Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2002/0058019, US 2004/0115216, US 2007/0086996 (of record), and Van Lier et al., 1991, as applied to claims 1, 4, and 8-9  above, and further in view of Urick et al., April 2010 (of record).
The combined teachings of the ‘019, ‘216, ‘996 publications and Van Leir et al. are discussed above.  
They do not explicitly teach the elastic modulus of the surfaces.
Urick et al. teach a culture system comprising substrates of various rigidities for use in stimulating T cells, wherein said substrate displays on its surface anti-CD3 and anti-CD28 antibodies. Urick et al. teach substrates with elastic modulus ranging from about 25 kPa to about 2000kPa (i.e. 2 MPa).  Urick et al. teach that the culture systems induce T cell activation and cytokine production in the T cells. Urick et al. teach that the substrate may provide a tool for improving adoptive immunotherapy.  Urick et al. teach that all of substrates are very effective as a culture system for activating T cells to produce robust amounts of IL-2.  In particular, Urick et al. teach that the substrates made of a PDMS polymer ranging in rigidities from 25 to 2000 kPA stimulate T cells as well, or better, than a glass surface (see Fig 1, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the rigidity of the polymer surfaces made obvious by the ‘996 publication ‘019 publication and ‘216 publication, using the elastic modulus values taught by Urick et al.  The ordinary artisan would have been motivated, and have a reasonable expectation of success, to select a polymer surface with an elastic modulus ranging from 25 kPa to 2 mPA in particular, Urick et al. teach that the substrates of such rigidities stimulate T cells as well, or better, than a glass surface. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Applicant’s arguments filed 6/2/20 have been fully considered, but they are not persuasive.
Applicant argues that the ‘019 publication and ‘216 publication teach polymer surfaces having a single rigidity, and not a tunable rigidity. 
The cited references make obvious a substrate with tunable rigidity for the reasons set forth above.
Applicant further argues that Urick teaches an antibody concentration of 5ug/ml, whereas the instant specification in Figure 1E teaches that using an antibody concentration of 0.1 ug/ml to 1 ug/ml provides the opposite trend in terms of T cell activation as it relates to elastic modulus. 
Figure 1 relates to a PDMS substrate, which is not encompassed by the present claims. Furthermore, Figure 1E teaches coating 1 ug/ml of a capture antibody, and 5 ug/ml of anti-CD3/CD28 (see pages 34-35 of the specification), which is the same concentration of anti-CD3/CD28 taught by Ulrick.  Regardless, it would be obvious to optimize the concentration of anti-CD3/CD28 used for coating, and the claimed concentrations are well within the purview of the ordinary artisan as taught by Van Lier et al. 

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600